Case 1:20-cv-00390-NT Document 1 Filed 10/20/20 Page 1 of 23                  PageID #: 1




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE


 ERIC MALLETT

                   PLAINTIFF

    v.                                                       Case No. 1:20-cv-_____

 RICHARD H. BRODERICK, JR.

    and

 PERFORMANT RECOVERY, INC.

    and

 UNITED STATES OF AMERICA, acting through
 the RURAL HOUSING SERVICE OF THE
 UNITED STATES DEPARTMENT OF
 AGRICULTURE, and through
 the DEPARTMENT OF THE TREASURY
 BUREAU OF THE FISCAL SERVICE

                   DEFENDANTS


                                      COMPLAINT


   I.       JURISDICTION AND VENUE

   1. The court has jurisdiction of this matter pursuant to 28 U.S.C. § 1331 and

         28 U.S.C. § 1367.

   2. Venue is appropriate as Plaintiff and Defendant Broderick are residents of the

         Town of Lincoln, County of Penobscot and State of Maine and the asserted causes

         of action arise out of facts occurring in Penobscot and Washington Counties in

         Maine.




                                             1
Case 1:20-cv-00390-NT Document 1 Filed 10/20/20 Page 2 of 23                       PageID #: 2




   II.       PARTIES
   3. Plaintiff Eric Mallett is a resident of the Town of Lincoln, Penobscot County,

          Maine.

   4. Defendant Richard H. Broderick, Jr. is a Maine licensed attorney who is a resident

          of and maintains his law office in the Town of Lincoln, County of Penobscot and

          State of Maine.

   5. Defendant Performant Recovery, Inc. is a corporation organized and existing

          under the laws of the state of California and registered to do business in the State

          of Maine.

   6. Defendant United States of America is named as a Defendant by virtue of the

          actions of the Rural Housing Service of The United States Department of

          Agriculture and the Department of The Treasury Bureau of the Fiscal Service

   III.      FACTS REGARDING PLAINTIFF ERIC MALLETT

   7. Plaintiff Eric Mallet (hereafter “Mallett”) is a 37-year-old man who has lived in

          Lincoln, Maine since approximately 2015.

   8. Mallett is presently residing temporarily in the State of Connecticut.

   9. Mallet is totally disabled as a result of a traumatic brain injury which resulted

          from an attempted suicide approximately 18 years ago.

   10. Mallet’s sole source of income is Social Security Disability Income benefit paid

          to him monthly by the United States of America.

   11. Mallett is a consumer with respect to the USDA Loan which is the subject of this

          action.

   IV.       FACTS REGARDING DEFENDANT RICHARD H. BRODERICK, JR.


                                                2
Case 1:20-cv-00390-NT Document 1 Filed 10/20/20 Page 3 of 23                   PageID #: 3




   12. Defendant Richard H. Broderick, Jr. (hereafter “Broderick”) is an attorney at law

        with a principal office in the Town of Lincoln, County of Penobscot and state of

        Maine.

   13. At all times material to this complaint, Broderick has been licensed to practice

        law in the state of Maine.

   14. Broderick is a principal in the law firm called Broderick & Broderick with its

        principal office in Lincoln, Maine.

   15. Broderick regularly engages in the business of attempting to collect debts from

        consumer residents of the State of Maine.

   16. Broderick collects debts using the mails and telephone as instrumentalities of

        interstate commerce, and regularly engages in attempts to collect debts due to

        others than himself.

   17. Broderick is a “debt collector” as defined by the FDCPA, 15 U.S.C. § 1692a(6)

        and the Maine FDCPA, 32 M.R.S. § 11002(6) & 11003(7)(C).

   18. At all times material to the complaint, Broderick was acting to attempt to collect a

        debt which he claimed was owed to United States of America, acting through the

        Rural Housing Service of the United States Department of Agriculture

   V.      FACTS REGARDING PERFORMANT RECOVERY, INC.

   19. Performant is licensed as a debt collector to collect consumer debts in the State of

        Maine by the Maine Bureau of Consumer Credit Protection.

   20. Performant regularly engages in the business of attempting to collect debts in the

        State of Maine.




                                              3
Case 1:20-cv-00390-NT Document 1 Filed 10/20/20 Page 4 of 23                       PageID #: 4




   21. Performant e collects debts using the mails and telephone as instrumentalities of

         interstate commerce, and regularly engages in attempts to collect debts alleged by

         Performant to be due to others than itself.

   22. Performant is a “debt collector” as defined by the FDCPA, 15 U.S.C. § 1692a(6)

         and the Maine FDCPA, 32 M.R.S. § 11002(6) & 11003(7)(C).

   23. Performant became a debt collector with respect to the loan that is the subject of

         this action on or before July 6, 2020.

   24. Performant became a debt collector with respect to the loan that is the subject of

         this after the loan at issue went into default.

   25. At all times, Performant was acting as a debt collector on behalf of the United

         States.

   26. Upon becoming a debt collector with respect to the loan that is the subject of this

         action, Performant treated the loan that is the subject of this action as being in

         default.

   VI.       FACTS REGARING DEFENDANT THE UNITED STATES OF
             AMERICA, acting through the RURAL HOUSING SERVICE OF THE
             UNITED STATES DEPARTMENT OF AGRICULTURE

   27. The Department of Agriculture including its Rural Housing Service (hereafter

         “the USDA”) is a department of the government of the United States of America

         (hereafter “the United States”).

   28. One of the functions of the UDSA is to make mortgage loans to homeowners with

         homes in rural areas of the country.

   29. The Department of Treasury including its Bureau of Fiscal Service (hereafter

         “Treasury”) is a department of the government of the United States.




                                                  4
Case 1:20-cv-00390-NT Document 1 Filed 10/20/20 Page 5 of 23                  PageID #: 5




   30. One of the functions of Treasury is to collect funds owed to the United States

      arising out of mortgage loans made by the USDA that are in default.

   VII.   FACTS REGARDING THE PROPERTY AND THE MORTGAGE

   31. On March 30, 2010, Mallet purchased the residential property at 59 Weatherbee

      Street in Danforth, Washington County, Maine (hereafter “the Property”).

   32. To finance his purchase of the Property, Mallett obtained a mortgage loan in the

      amount of $37,550.00 from the United States of America acting through the Rural

      Housing Service of the United States Department of Agriculture (hereafter “the

      USDA Loan”) and granted that entity a mortgage (hereafter “the Mortgage”) on

      the Property to secure that loan. A copy of the Mortgage is filed herewith as

      Exhibit 1.

   33. As a condition of the making of the mortgage loan to Mallett, the USDA required

      that the Property be inspected by a housing inspector.

   34. The housing inspection required by the USDA was falsified and reveal no

      structural or habitability issues with the Property.

   35. Mallett moved into and occupied the Property as his principal residence following

      the closing on the USDA Loan.

   36. Within six months after moving into the Property, major structural and habitably

      issues became apparent including extensive mold problems throughout the

      Property which began adversely affecting the health of Mallett.

   37. Throughout the following five years, Mallet was in constant communication with

      the USDA seeking its assistance in dealing with the habitability issues with the

      Property.




                                            5
Case 1:20-cv-00390-NT Document 1 Filed 10/20/20 Page 6 of 23                    PageID #: 6




   38. In 2015, the USDA sent another housing inspector to the property who confirmed

      all of the structural and habitability issues with the property and who told Mallett

      that he should seek another loan to remediate the structural and habitability issues.

   39. Mallett could not afford to obtain an additional loan and could not continue to live

      in the Property due to its unsafe, unhealthy and unhabitable condition.

   40. In 2015, Mallett moved from the property to Lincoln, Maine.

   41. In 2015 Mallett stopped making mortgage payments to the USDA on the USDA

      Loan as he needed to use his Social Security Disability Income payments to make

      his rent payments for his new home in Lincoln, Maine.

   42. After moving out of the Property in 2015, Mallett had no economic ability to pay

      the USDA Loan, and no ability to relieve himself of liability associated with the

      Property (since he could not sell it with the Mortgage encumbering it), and no

      ability to bring to an end his liability with respect to the USDA Loan and the

      ongoing damage to his credit that the continuing default of USDA Loan was

      causing.

   VIII. FACTS REGARDING THE FORECLOSURE ACTION

   43. Finally, in the fall of 2019, the USDA ,using Broderick as its attorney, began

      efforts to foreclose the Mortgage on the Property with Broderick filing a

      complaint for foreclosure in the Calais District Court captioned United States of

      America acting through the Rural Housing Service, USDA, f/k/a the Farmers

      Home Administration v. Eric Mallett as Docket Number CALDC-RE-2019-014

      (hereafter “the Foreclosure Action”).




                                            6
Case 1:20-cv-00390-NT Document 1 Filed 10/20/20 Page 7 of 23                   PageID #: 7




   44. The USDA and Broderick asked Mallett to cooperate in the foreclosure process

      by (a) accepting service of process, (b) by waiving the 90-day redemption period

      provided for in 14 M.R.S. § 6222, and (c) by consenting to the entry of a

      judgment of foreclosure.,

   45. As an inducement to Mallett to provide the cooperation requested by the USDA,

      the USDA and Broderick agreed to have the United States waive any right to

      recover from Mallett any deficiency judgment pursuant to 14 M.R.S. § 6324.

   46. Mallett did accept service of process as can be seen in his “Acknowledgement of

      Receipt of Summons and Complaint, a copy of which is filed herewith as

      Exhibit 2.

   47. Mallett did stipulate to the entry of a foreclosure judgment as can be seen by the

      Stipulation to Judgment, a copy of which is filed herewith as Exhibit 3.

   48. Mallett did waive his 90-day right of redemption as can be seen by the Motion to

      Waive Equity of Redemption, a copy of which is filed herewith as Exhibit 4.

   49. On December 2, 2020, the Calais District Court entered its “Stipulated Judgment

      of Foreclosure and Sale” (here after the “Foreclosure Judgment”) which included

      in Paragraph 4 the provision that “No Execution shall issue against the Defendant

      for any deficiency.” A copy of the Stipulated Judgment of Foreclosure and

      Sale is filed herewith as Exhibit 5.

   50. By operation of Maine law, as of the time of the entry of the Foreclosure

      Judgment, Mallett ceased to have any legal or equitable interest in the Property

      and ceased to have any liability for any payment of money to the United States on

      the USDA Loan.




                                             7
Case 1:20-cv-00390-NT Document 1 Filed 10/20/20 Page 8 of 23                       PageID #: 8




   51. By operation of Maine law, as of the time of the entry of the Foreclosure

         Judgment, the United States became the owner of the entirety of all legal and

         equitable title to the Property, subject only to the duty to conduct a public sale of

         that title in accordance with the provisions of 14 M.R.S. § 6323.

   52. Upon the entry of the Foreclosure Judgment, Mallett was immensely relieved to

         be free of the burdens of the Property and the Mortgage on it and to be able to

         begin to rebuild his credit and move on with plans to attempt to acquire a new and

         habitable residence.

   IX.      FACTS REGARDING THE “REINSTATEMENT AND WAIVER OF
            FORECLOSURE

   53. The United States, acting through the USDA and its attorney, Broderick,

         destroyed Mallett’s emotional relief of being free of the Property and liability on

         the USDA Loan by filing in the Calais District Court a “Reinstatement and

         Waiver of Foreclosure” dated January 2, 2020 which contained the false statement

         that “[c]onsistent with 14 M.R.S. § 6323, the mortgagee has allowed the

         mortgagor to redeem and has reinstated the loan.” A copy of the Waiver of

         Foreclosure is filed herewith as Exhibit 6.

   54. As a result of the filing by the USDA and Broderick of “Reinstatement and

         Waiver of Foreclosure,” the Calais District Court entered on January 13, 2020 an

         order vacating the Foreclosure Judgment and dismissing the foreclosure

         complaint of the United States acting through the USDA. This order of the court

         appears in handwriting on the bottom of Exhibit 6.

   55. The effect of the January 13, 2020 order of the Calais District Court was reimpose

         upon Mallett an equitable title interest in the property and liability for events



                                               8
Case 1:20-cv-00390-NT Document 1 Filed 10/20/20 Page 9 of 23                   PageID #: 9




      occurring on it, and to wipe out the agreement of the United States made on its

      behalf by the USDA and Broderick to eliminate any remaining liability of Mallett

      for indebtedness on the USDA Loan.

   56. The “Reinstatement and Waiver of Foreclosure” dated January 2, 2020 filed on

      behalf of the United States by the USDA and Broderick was false because Mallett

      had not redeemed the mortgage.

   57. The “Reinstatement and Waiver of Foreclosure” dated January 2, 2020 filed on

      behalf of the United States by the USDA and Broderick was also wrongful

      because the United States had made a contract with Mallett to obtain his

      cooperation in the Foreclosure Action in return for the agreement of the United

      States to waive any further liability of Mallett on USDA Loan, and the United

      States therefore no longer had any legal right to “reinstate” the loan secured by

      the Mortgage.

   58. The “Reinstatement and Waiver of Foreclosure” dated January 2, 2020 filed on

      behalf of the United States by the USDA and Broderick was also wrongful

      because the provisions of 14 M.R.S. § 6323 cited in the “Reinstatement and

      Waiver of Foreclosure” dated January 2, 2020 permitted a mortgagee to waive a

      foreclosure after the expiration of the period of redemption “only with the written

      consent of the mortgagor,” and there was no consent of Mallett to any such

      waiver of the foreclosure resulting from the Foreclosure Judgment.

   59. Mallett was emotionally distressed and devastated to learn of the filling of the

      “Reinstatement and Waiver of Foreclosure” and the entry of the court order

      vacating the foreclosure judgment as he understood that to mean that he was again




                                            9
Case 1:20-cv-00390-NT Document 1 Filed 10/20/20 Page 10 of 23                    PageID #: 10




       responsible for the Property, and that liability for payments on the USDA Loan

       was reimposed upon him and that he was thus facing ongoing credit damage and

       inability to buy a new home for the indefinite future.

    60. Mallett sought the assistance of the Maine Bureau of Consumer Credit Protection

       (the “BCCP”) with respect to the Mortgage but was advised by the BCCP that it

       had no authority over any actions of the United States with respect the Mortgage.

    61. The BCCP suggested that Mallett contact the attorney signing this complaint to

       see if he could provide legal assistance.

    62. On March 4, 2020, the undersigned counsel for Mallett sent to Broderick by mail

       a letter containing the following demand:

               In your filing of the “Reinstatement and Waiver” you misrepresented the
           facts to the court in violation of your duties under M.R. Civ. P. 11 and under
           M.R. Prof. Conduct 3.3(a)(1). On behalf of Eric Mallett, I hereby demand
           that you promptly file with the court a motion under M.R. Civ. P. 60(b) to
           vacate the court’s order of January 19, 2020 vacating the foreclosure judgment
           and dismissing the case.

       A copy of the March 4, 2020 demand letter is filed herewith as Exhibit 7.

    63. By letter to Attorney Cox dated March 5, 2020 and copied to the USDA, Attorney

       Broderick stated:

           Following the foreclosure action in this matter the agency has concluded that
           its mortgage lien is valueless, and it no longer claims an interest in the subject
           premises. It is the agency’s intent to waive its foreclosure and to reinstate the
           mortgagor to whatever rights he had relative to the above premises.

       A copy of the March 5, 2020 letter from Attorney Broderick is filed herewith

       as Exhibit 8.

    64. On March 11, 2020, the United States and Broderick moved to set aside the order

       of the Calais District Court of January 13, 2020 vacating the Foreclosure




                                             10
Case 1:20-cv-00390-NT Document 1 Filed 10/20/20 Page 11 of 23                    PageID #: 11




       Judgment and dismissing the foreclosure case. A copy of the March 11, 2020

       Motion to Vacate Court’s Order is filed herewith as Exhibit 9.

    65. By two orders dated March 31, 2020, the Calais District Court vacated its order of

       January 13, 2020 and reinstated the December 2, 2020 Stipulated Judgment of

       Foreclosure effective as of its original entry date. Copies of the two orders of

       March 31, 2020 are attached hereto as Exhibits 10 and 11.



                COUNT I—FEDERAL FDCPA AGAINST BRODERICK
                           15 U.S.C. §§ 1692 - 1692p

    66. Mallett repeats the preceding allegations of this Complaint as if set forth fully in

       the Count I.

    67. In connection with the actions of Broderick described in Paragraphs 43 though 64

       above, he was attempting to collect a debt which he asserted to be owed to the

       United States arising out of the loan from the USDA to Mallett secured by the

       Mortgage.

    68. In attempting to foreclose the Mortgage and collect the debt relating to the USDA

       Loan and which Broderick asserted to be due to the United States, and in

       attempting to vacate the Foreclosure Judgment and reimpose liability upon

       Mallett for the USDA Loan debt, Broderick used the mail system of the U.S.

       Postal Service.

    69. Broderick violated the provisions of 15 U.S.C. §§ 1692 - 1692p (the FDCPA).

       Broderick’s violations include, but are not limited to, the following:

           a. In filing the January 2, 2020 “Reinstatement and Waiver of

               Foreclosure,” Broderick violated 15 USC §1692d by engaging in



                                             11
Case 1:20-cv-00390-NT Document 1 Filed 10/20/20 Page 12 of 23                PageID #: 12




             conduct, the natural consequence of which was to harass, oppress or

             abuse Mallett in connection with the collection of the mortgage debt by

             falsely representing that Mallett had redeemed the mortgage, by falsely

             representing that the United States had the legal right to waive the

             foreclosure resulting from the Foreclosure Judgment and by wrongfully

             inducing the Calais District Court to vacate the December 2, 2019

             Stipulated Judgment and to dismiss the Foreclosure Action.

          b. In filing the January 2, 2020 “Reinstatement and Waiver of

             Foreclosure,” Broderick violated 15 USC §1692e by using false,

             deceptive or misleading representations or means in connection with

             the collection of Mallett’s alleged mortgage debt by falsely stating that

             he had redeemed the mortgage and by falsely stating that the United

             States had the legal right to waive the foreclosure resulting from the

             December 2, 2019 Stipulated Judgment.

          c. In filing the January 2, 2020 “Reinstatement and Waiver of

             Foreclosure,” Broderick violated 15 USC §1692e(2)(A) by falsely

             representing the character, amount or legal status of the alleged

             mortgage debt which had been extinguished on December 2, 2019 and

             by representing that Mallett had redeemed the Mortgage and thereby

             agreed to or submitted himself to the reinstatement of the debt secured

             by the Mortgage, which debt Broderick had expressly agreed was to be

             waived by his agreement to the waiver of any deficiency judgment.

          d. Rushmore violated 15 USC §1692f by using unfair or unconscionable




                                          12
Case 1:20-cv-00390-NT Document 1 Filed 10/20/20 Page 13 of 23                     PageID #: 13




               means to collect or attempt to collect on the mortgage debt by filing the

               January 2, 2020 “Reinstatement and Waiver of Foreclosure” to seek to

               reinstate the liability of Mallett on the USDA Loan which had been

               contractually waived by the United States in connection with the

               December 2, 2019 Stipulated Judgment.

    70. As a result of the above violations of the FDCPA, Broderick is liable to Mallett

       for Mallett’s actual damages, which include damages for emotional distress,

       statutory damages, costs and attorney’s fees and for such other and further relief

       as may be just and proper.

       WHEREFORE, Mallet prays for awards of compensatory damages and attorney

    fees and such other and further relief as the court shall deem appropriate.

                       COUNT II—MAINE FDCPA AGAINST BRODERICK
                                 32 M.R.S. §§11001 – 11054

    71. Mallett repeats the preceding allegations of this Complaint as if set forth fully in

       the Count II.

    72. Broderick violated the provisions of 32 M.R.S. §§ 11001-11054 the Maine

       FDCPA, which violations include, but are not limited to the following:

           a. In filing the January 2, 2020 “Reinstatement and Waiver of

               Foreclosure,” Broderick violated 32 M.R.S. § 11013(1) by engaging in

               conduct, the natural consequence of which was to harass, oppress or

               abuse Mallett in connection with the collection of the mortgage debt by

               falsely representing that Mallett had redeemed the mortgage, by falsely

               representing that the United States had the legal right to waive the

               foreclosure resulting from the December 2, 2019 Stipulated Judgment



                                             13
Case 1:20-cv-00390-NT Document 1 Filed 10/20/20 Page 14 of 23                PageID #: 14




             and by wrongfully inducing the Calais District Court to vacate the

             December 2, 2019 Stipulated Judgment and to dismiss the Foreclosure

             Action.

          b. In filing the January 2, 2020 “Reinstatement and Waiver of

             Foreclosure,” Broderick violated 32 M.R.S. § 11013(2) by using false,

             deceptive or misleading representations or means in connection with

             the collection of Mallett’s alleged mortgage debt by falsely stating that

             he had redeemed the mortgage and by falsely stating that the United

             States had the legal right to waive the foreclosure resulting from the

             December 2, 2019 Stipulated Judgment.

          c. In filing the January 2, 2020 “Reinstatement and Waiver of

             Foreclosure,” Broderick violated 32 M.R.S. § 11013(2)(B) by falsely

             representing the character, amount or legal status of the alleged

             mortgage debt which had been extinguished on December 2, 2019 and

             by representing that Mallett had redeemed the Mortgage and thereby

             agreed to or submitted himself to the reinstatement of the debt secured

             by the Mortgage, which debt Broderick had expressly agreed was to be

             waived by his agreement to the waiver of any deficiency judgment.

          d. Rushmore violated 32 M.R.S. § 11013(3) by using unfair or

             unconscionable means to collect or attempt to collect on the mortgage

             debt by filing the January 2, 2020 “Reinstatement and Waiver of

             Foreclosure” to seek to reinstate the liability of Mallett on Loan which

             had been contractually waived by the United States in connection with




                                          14
Case 1:20-cv-00390-NT Document 1 Filed 10/20/20 Page 15 of 23                     PageID #: 15




               the December 2, 2019 Stipulated Judgment.

       WHEREFORE, Mallet prays for awards of compensatory damages and attorney

    fees and such other and further relief as the court shall deem appropriate.

               COUNT III—FEDERAL FDCPA AGAINST PEFORMANT
                           15 U.S.C. §§ 1692 - 1692p

    73. Mallett repeats the preceding allegations of this Complaint as if set forth fully in

       the Count III.

    74. By a letter dated July 6, 2020 sent to Mallet by Performant, which identified itself

       in the letter as “a private collection agency under contract with the U.S.

       Department of Treasury, Bureau of Fiscal Service,” Performant stated that the

       letter was sent “to begin debt collection efforts on your delinquent loan balance

       owed to Department of Agriculture.” A copy of the July 6, 2020 letter of

       Performant is filed herewith as Exhibit 12.

    75. The Performant letter of July 6, 2020 stated that Mallett owed a balance of

       “$84,487.79 as of 07/04/2020,” and that “Treasury, and other government

       agencies may withhold or offset government payments you receive such as

       income tax refunds, federal retirement benefits and/or financial assistance to

       satisfy your delinquent debt if it is not paid.”

    76. The July 6, 2020 letter of Performant concludes with the statement that “This is

       an attempt to collect a debt by a debt collector…”

    77. Performant violated the provisions of 15 U.S.C. §§ 1692 - 1692p (the FDCPA).

       Performant’s violations include, but are not limited to, the following:

           a. In sending its July 6, 2020 letter to Mallett, Performant violated 15

               USC §1692d by engaging in conduct, the natural consequence of which



                                             15
Case 1:20-cv-00390-NT Document 1 Filed 10/20/20 Page 16 of 23                 PageID #: 16




             was to harass, oppress or abuse Mallett in connection with the

             collection of the mortgage debt by falsely representing that Mallett

             owed “$84,487.79 as of 07/04/2020,” on the USDA loan, and by falsely

             representing that the United States Treasury Department could offset

             the alleged debt, which was not owed, against Mallett’s federal

             benefits.

          b. In sending its July 6, 2020 letter to Mallett, Performant violated 15

             USC §1692e by using false, deceptive or misleading representations or

             means in connection with the collection of Mallett’s alleged mortgage

             debt by falsely stating that he owed “$84,487.79 as of 07/04/2020,” and

             by falsely stating that the United States Treasury would offset against

             his federal SSDI benefits when in fact Mallett owed no money to the

             United states following the orders of the Calais District court of

             December 2, 2019 and March 31, 2020.

          c. In sending its July 6, 2020 letter to Mallett, Performant violated 15

             USC §1692e(2)(A) by falsely representing the character, amount or

             legal status of the alleged mortgage debt which had been extinguished

             on December 2, 2019 and re-extinguished on March 31, 2020 by

             representing that Mallett owed “$84,487.79 as of 07/04/2020,” and that

             the United States could take his federal SSDI benefits to satisfy the debt

             which he no longer owed.

          d. Performant violated 15 USC §1692f by using unfair or unconscionable

             means to collect or attempt to collect on the mortgage debt by sending




                                          16
Case 1:20-cv-00390-NT Document 1 Filed 10/20/20 Page 17 of 23                   PageID #: 17




               its July 6, 2020 letter to Mallett asserting that Mallett owed

               “$84,487.79 as of 07/04/2020,” and that the United States could take

               his federal SSDI benefits to satisfy the debt which he no longer owed.

    78. As a result of the aforesaid violations of the federal FDCPA by Performant with

       its claims that Mallett owed “$84,487.79 as of 07/04/2020,” and that the United

       States could take his federal SSDI benefits to satisfy the debt which he no longer

       owed, Mallet suffered devastating and extreme emotional distress in that, even

       though he had obtained legal counsel who assisted in obtaining the court order of

       March 31, 2020 re-instating the December 2, 2019 Stipulated Judgment which the

       United States had wrongfully tried to renege on, Mallett was put in doubt as to

       whether the United States of America would ever leave him alone, as to whether

       the United States would ever honor the orders of the Calais District Court, and as

       to whether he was doomed to accept unending offsets against his SSDI benefits

       until the United States wrongfully extracted over $84,487.79 from him.


    79. As a result of the above violations of the FDCPA, Broderick is liable to Mallett

       for Mallett’s actual damages, which include damages for emotional distress,

       statutory damages, costs and attorney’s fees and for such other and further relief

       as may be just and proper.

       WHEREFORE, Mallet prays for awards of compensatory damages and attorney

    fees against Performant and such other and further relief as the court shall deem

    appropriate.




                                            17
Case 1:20-cv-00390-NT Document 1 Filed 10/20/20 Page 18 of 23                    PageID #: 18




                 COUNT IV—MAINE FDCPA AGAINST PEFORMANT
                             32 M.R.S. §§11001 – 11054

    80. Mallett repeats the preceding allegations of this Complaint as if set forth fully in

       the Count IV.

    81. Performant violated the provisions of 15 U.S.C. §§ 1692 - 1692p (the FDCPA).

       Performant’s violations include, but are not limited to, the following:

           a. In sending its July 6, 2020 letter to Mallett, Performant violated 32

               M.R.S.A. §11013(1) by engaging in conduct, the natural consequence

               of which was to harass, oppress or abuse Mallett in connection with the

               collection of the mortgage debt by falsely representing that Mallett

               owed “$84,487.79 as of 07/04/2020,” on the USDA loan, and by falsely

               representing that the United States Treasury Department could offset

               the alleged debt, which was not owed, against Mallett’s federal

               benefits.

           b. In sending its July 6, 2020 letter to Mallett, Performant violated

               32 M.R.S.A. §11013(2) by using false, deceptive or misleading

               representations or means in connection with the collection of Mallett’s

               alleged mortgage debt by falsely stating that he owed “$84,487.79 as of

               07/04/2020,” and by falsely stating that the United States Treasury

               would offset against his federal SSDI benefits when in fact Mallett

               owed no money to the United states following the orders of the Calais

               District court of December 2, 2019 and March 31, 2020.

           c. In sending its July 6, 2020 letter to Mallett, Performant violated 32

               M.R.S.A. §11013(2)(B)) by falsely representing the character, amount



                                             18
Case 1:20-cv-00390-NT Document 1 Filed 10/20/20 Page 19 of 23                    PageID #: 19




               or legal status of the alleged mortgage debt which had been

               extinguished on December 2, 2019 and re-extinguished on March 31,

               2020 by representing that Mallett owed “$84,487.79 as of 07/04/2020,”

               and that the United States could take his federal SSDI benefits to satisfy

               the debt which he no longer owed.

           d. Performant violated 32 M.R.S.A. §11013(2)(B) by using unfair or

               unconscionable means to collect or attempt to collect on the mortgage

               debt by sending its July 6, 2020 letter to Mallett asserting that Mallett

               owed “$84,487.79 as of 07/04/2020,” and that the United States could

               take his federal SSDI benefits to satisfy the debt which he no longer

               owed.

    82. As a result of the aforesaid violations of the Maine FDCPA by Performant with its

       claims that Mallett owed “$84,487.79 as of 07/04/2020,” and that the United

       States could take his federal SSDI benefits to satisfy the debt which he no longer

       owed, Mallet suffered devastating and extreme emotional distress in that, even

       though he had obtained legal counsel who assisted in obtaining the court order of

       March 31, 2020 re-instating the December 2, 2019 Stipulated Judgment which the

       United States had wrongfully tried to renege on, Mallett was put in doubt as to

       whether the United States of America would ever leave him alone, as to whether

       the United States would ever honor the orders of the Calais District Court, and as

       to whether he was doomed to accept unending offsets against his SSDI benefits

       until the United States wrongfully extracted over $84,487.79 from him.


    83. As a result of the above violations of the FDCPA, Broderick is liable to Mallett


                                            19
Case 1:20-cv-00390-NT Document 1 Filed 10/20/20 Page 20 of 23                    PageID #: 20




       for Mallett’s actual damages, which include damages for emotional distress,

       statutory damages, costs and attorney’s fees and for such other and further relief

       as may be just and proper.

       WHEREFORE, Mallet prays for awards of compensatory damages and attorney

    fees against Performant and such other and further relief as the court shall deem

    appropriate.

                         COUNT V— DECLARATORY JUDGMENT
                         AGAINST UNITED STATES OF AMERICA
                                28 U.S.C. §§ 2201 & 2202

    84. Mallett repeats the preceding allegations of this Complaint as if set forth fully in

       the Count V.

    85. By his agreement to accept service of process in the foreclosure action, by his

       agreement to waive his statutory 90-day right of redemption under 14 M.R.S. §

       6322, and by his stipulation and agreement to the December 2, 2019 Stipulated

       Judgment of Foreclosure and Sale, Mallet gave valuable and sufficient

       consideration to the United States for its agreement, contained in that judgment to

       waive any right to seek or recover any deficiency judgment against Mallett.

    86. The aforesaid agreements between Mallett and the United States constitute a

       valid and binding contract between the parties, the effect of which was to

       eliminate any further right of the USDA to seek or recover any money from

       Mallett on the USDA Loan.

    87. The effect of the December 2, 2019 Stipulated Judgment of Foreclosure and Sale

       and the March 31, 2020 Orders of the Calais District Court reinstating that




                                             20
Case 1:20-cv-00390-NT Document 1 Filed 10/20/20 Page 21 of 23                  PageID #: 21




       judgment was to eliminate any further right of the USDA to seek or recover any

       money from Mallett on the USDA Loan.

    88. By a letter to Mallett from the U.S. Department of Treasury Bureau of the Fiscal

       Service dated October 2, 2020 the United States asserted Mallett owes a debt to

       the “Debt Management Servicing Center,” that the letter is sent as a part of a

       collection action, and that the Department of Treasury will withhold up to 15

       percent of Mallett’s Social Security benefit payment to satisfy the alleged debt. A

       copy of the October 2, 2020 letter of the U.S. Department of Treasury is filed

       herewith as Exhibit 13.

    89. Mallett has not had any debtor relationship with any agency of the United States

       other than the one reflected by the USDA Loan.

    90. The aforesaid letter dated October 2, 2020 is an action by the United States to

       collect on the USDA Loan even though Mallett does not owe any money on that

       loan.

    91. The aforesaid letter dated October 2, 2020 states that the Department of Treasury

       will withhold up to 15 percent of Mallett’s Social Security benefits beginning no

       sooner than December 20, 2020.

    92. A case or controversy exists between Mallett and the United States within the

       meaning 28 U.S.C. § 2201 with respect to the rights and duties of Mallett and the

       United States with respect to the USDA Loan and the orders of the Calais District

       Court dated December 2, 2019 and March 31, 2020.

       WHEREFORE, pursuant to 28 U.S.C. § 2201 and 2202, Mallett prays that the

    court will enter a declaratory judgment providing the following relief:




                                            21
Case 1:20-cv-00390-NT Document 1 Filed 10/20/20 Page 22 of 23                  PageID #: 22




       A. Declaring that, as a result of the agreements of Mallett with respect to the

          Foreclosure Action and the December 2, 2019 Stipulated Judgment of

          Foreclosure and Sale, and by virtue of the legal effect of that judgment and the

          March 31, 2020 orders re-instating that judgment, Mallett does not owe any

          money to the United States with respect to the USDA Loan;

       B. Declaring that the United States has no right to recovery any money from

          Mallett which may have been owed on the USDA Loan;

       C. Declaring that neither the United States nor any agency thereof has any legal

          right to offset against the SSDI benefits of Mallett to recovery any money

          which may have been due at any time on the USDA Loan;

       D. Ordering that the United States is permanently enjoined from itself, or through

          Performant or any other agent, taking any action to attempt to recovery any

          money from Mallett which may at any time have been due on the USDA

          Loan;

       E. Ordering that the United States, acting through Department of Treasury or any

          other agency, is permanently enjoined from offsetting against the SSDI

          benefits of Mallett to recovery any money relating to or at any time owed on

          the USDA Loan;

       F. Ordering, pursuant to Fed. R. Civ. P. 57 that there will be a speedy hearing on

          the relief sought by Mallett in this Count V.

       G. Granting such other and further necessary and proper relief as shall be

          appropriate against the United States.




                                           22
Case 1:20-cv-00390-NT Document 1 Filed 10/20/20 Page 23 of 23                     PageID #: 23




                                  DEMAND FOR TRIAL BY JURY

         In the filing of this Complaint, Mallett demands trial by jury on all of his claims

  against Broderick, Rushmore and the United States.



  DATED: October 20, 2020

                                               /s/ Thomas A. Cox______________
                                               Thomas A. Cox, Esq., Me. Bar No. 1248
                                               Attorney for Plaintiff Eric Mallett

                                               P.O. Box 1314
                                               Portland, Maine 04104
                                               (207) 749-6671
                                               tac@gwi.net




                                              23
